DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 to 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 45 of U.S. Patent No. 11,142,844. Although the claims at issue are not identical, they are not patentably distinct from each other because the sole difference between the instant claims and the prior art is the second dopant.  However, it would have been obvious to one of ordinary skill in the art to use a second dopant, germanium in the instant claims in order to create the desired properties of the silicon wafer, noting the dependent claims do recite the additional dopant and the properties are the same.
Claim 1 to 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 30 of copending Application No. 17/471,641(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the sole difference between the instant claims and the copending claims is the dopant. However, it would have been obvious to one of ordinary skill in the art to use another dopant, germanium in the instant claims in order to create the desired properties of the silicon wafer, noting the dependent claims do recite the additional dopant and the properties are the same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 to 8, 11 to 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basak et al (2016/0108551).
The Basak et al reference teaches a silicon wafer and method of manufacture note entire reference.  The silicon wafer is doped with nitrogen in the range of up to 8 X 10 15 atoms/ cm3, note para 0057.  The oxygen interstitial concentration is less than 8 ppma, note para 0054.  The resistivity of the wafer can be above 500 ohm-centimeter, note para 0055. The wafer has two major surfaces parallel to each other a front and back.  There is an edge joining the two surfaces and a central plane.  The silicon wafer is grown by preparing a melt from polycrystalline silicon and adding nitrogen as a dopant.   The ingot is then pulled from the melt with contact with a seed, note claims.  The ingot has  the properties of the silicon wafer which is cut from the ingot The sole difference between the instant claims and the prior art is the resistivity of the wafer.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable resistivity in the silicon wafer in the Basak et al reference in order to create the properties in the silicon, noting the reference does teach differing dopants and amount to change properties in the silicon wafer, note para 0056 and 0057.
With regards to claims 2 to 4, 12 to 14 and 22 to 24 the Basak et al reference teaches the oxygen interstitial concentration to be less than 8 ppma, note para 0054.
With regards to claims 5, 6 15, 16, 25 and 26, the Basak et al reference renders the resistivity range to be obvious and well in the skill of the art note reasons above.
With regards to claims 7, 8, 17, 18, 27 and 28, the Basak et al reference teaches the nitrogen dopant concentration to be within the claimed range note para 0057.
.Examiner’s Remarks
The Schulze, Falster et al and Konenchuck reference s are merely cited of interest as showing the state of the art in silicon wafer manufacture.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464. The examiner can normally be reached M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





RMK
/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714